
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 114
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Buchanan (for
			 himself, Mr. Cao,
			 Ms. Bordallo,
			 Mr. Lee of New York,
			 Mr. McKeon,
			 Mr. Rogers of Michigan,
			 Mr. Rooney,
			 Ms. Kilpatrick of Michigan,
			 Mr. Thompson of Pennsylvania,
			 Mr. Castle,
			 Mr. Dent, Mr. Altmire, Mrs.
			 Bachmann, Mrs. Myrick,
			 Mr. Latta,
			 Mr. Gohmert,
			 Mr. Brown of South Carolina,
			 Mr. Neal of Massachusetts,
			 Mr. Bartlett,
			 Mr. Reichert,
			 Mr. Burton of Indiana,
			 Mrs. Blackburn,
			 Mr. Mack, Mr. Wamp, Mr.
			 Schrader, Mr. Smith of New
			 Jersey, Mr. Roe of
			 Tennessee, Mr. Hall of New
			 York, Mr. Boozman,
			 Mr. Upton, and
			 Mr. Abercrombie) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  commemorative postage stamp should be issued to honor our Nation’s disabled
		  veterans.
	
	
		Whereas more than 3,000,000 of the Nation’s veterans are
			 currently classified as disabled;
		Whereas disabled veterans risked their lives and
			 sacrificed their health in dedicated service to our country;
		Whereas disabled veterans are returning home each day from
			 honorably defending our country; and
		Whereas it is only fitting that our disabled veterans be
			 honored for their selfless service and sacrifices: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)a
			 commemorative postage stamp should be issued by the United States Postal
			 Service to honor our Nation’s disabled veterans; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
